DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statements (IDSs) filed on 11/12/2019 and 10/13/2021 are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Restriction/Election
In response to the communication received on October 13, 2021, from Claire Bendix, the election, with traverse, of Group II, claims 61-76, is acknowledged. 
Because Applicants did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.03(a).  

Claims
Claims 37-77 are pending in the application. 
Claims 37-60 and 77 are withdrawn from consideration for being directed to non-elected invention. 
Claims 61-76 are examined in this Office action.  

Claim Interpretation
The term “CCS” (locus) refers to the Capsanthin-Capsorubin Synthase gene (locus) in pepper; see Specification, page 40, paragraph 0130. 
The term “chimeric” (pepper plant) is not defined in the disclosure. Accordingly, “chimeric” (pepper plant) is interpreted top encompass “an individual, organ, or part consisting of tissues of diverse genetic constitution”; see Merriam-Webster online dictionary, at https://www.merriam-webster.com/dictionary/chimera, accessed November 19, 2021. 
Instant SEQ ID NO:4 is 100% identical to the Capsicum annuum mRNA for capsanthin/ capsorubin synthase, with a NCBI/GenBank accession number X76165, version X76165.1, published 02 September 1994; see alignment below.

ALIGNMENT OF INSTANT SEQ ID NO:4 WITH X76165
RESULT 1
X76165
LOCUS       X76165                  1784 bp    mRNA    linear   PLN 02-SEP-1994
DEFINITION  C.annuum mRNA for capsanthin/capsorubin synthase.
ACCESSION   X76165
VERSION     X76165.1
KEYWORDS    capsanthin/capsorubin synthase.
SOURCE      Capsicum annuum
  ORGANISM  Capsicum annuum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Capsiceae; Capsicum.
REFERENCE   1  (bases 1 to 1784)
  AUTHORS   Bouvier,F., Hugueney,P., d'Harlingue,A., Kuntz,M. and Camara,B.
  TITLE     Xanthophyll biosynthesis in chromoplasts: isolation and molecular
            cloning of an enzyme catalyzing the conversion of
            5,6-epoxycarotenoid into ketocarotenoid
  JOURNAL   Plant J. 6 (1), 45-54 (1994)
   PUBMED   7920703
REFERENCE   2  (bases 1 to 1784)
  AUTHORS   Kuntz,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-NOV-1993) M. Kuntz, Inst de Biologie Molec. des
            Plantes/CNRS, 12 rue du General Zimmer, 67084 Strasbourg, FRANCE
FEATURES             Location/Qualifiers
     source          1..1784
                     /organism="Capsicum annuum"

                     /cultivar="Lamuyo"
                     /db_xref="taxon:4072"
                     /dev_stage="ripening fruits"
     CDS             67..1563
                     /codon_start=1
                     /product="capsanthin/capsorubin sythase"
                     /protein_id="CAA53759.1"
                     /db_xref="GOA:Q42435"
                     /db_xref="InterPro:IPR008671"
                     /db_xref="InterPro:IPR010108"
                     /db_xref="UniProtKB/Swiss-Prot:Q42435"
                     /translation="METLLKPFPSPLLSIPTPNMYSFKHNSTFPNPTKQKDSRKFHYR
                     NKSSTHFCSFLDLAPTSKPESLDVNISWVDTDLDGAEFDVIIIGTGPAGLRLAEQVSK
                     YGIKVCCVDPSPLSMWPNNYGVWVDEFEKLGLEDCLDHKWPVSCVHISDHKTKYLDRP
                     YGRVSRKKLKLKLLNSCVENRVKFYKAKVLKVKHEEFESSIVCDDGRKISGSLIVDAS
                     GYASDFIEYDKPRNHGYQVAHGILAEVDNHPFDLDKMMLMDWRDSHLGNEPYLRVKNT
                     KEPTFLYAMPFDRNLVFLEETSLVSRPMLSYMEVKRRMVARLRHLGIKVRSVLEEEKC
                     VITMGGPLPRIPQNVMAIGGTSGIVHPSSGYMVARSMALAPVLAEAIVESLGSTRMIR
                     GSQLYHRVWNGLWPSDRRRVRECYCFGMETLLKLDLEGTRRLFDAFFDVDPKYWHGFL
                     SSRLSVKELAVLSLYLFGHASNLARLDIVTKCTVPLVKLLGNLAIESL"

  Query Match             100.0%;  Score 136;  DB 692;  Length 1784;
  Best Local Similarity   100.0%;  
  Matches  136;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCTAGCAATAGAGAGCCTTTGAATTAATATGATAGTTTTGAAGCACTGTTTTCATTTTAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1542 TCTAGCAATAGAGAGCCTTTGAATTAATATGATAGTTTTGAAGCACTGTTTTCATTTTAA 1601

Qy         61 TTTCTTAGGTTATTTTCATCTTTTCTCAATGCAAAAGTGAAACAAAAGCTATACACATTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1602 TTTCTTAGGTTATTTTCATCTTTTCTCAATGCAAAAGTGAAACAAAAGCTATACACATTG 1661

Qy        121 TCATCGTTGTTCAAAC 136
              ||||||||||||||||
Db       1662 TCATCGTTGTTCAAAC 1677 

Instant SEQ ID NO:5 is 100% identical to the Capsicum annuum mRNA for capsanthin/ capsorubin synthase, with a NCBI/GenBank accession number X76165, version X76165.1, published 02 September 1994; see alignment below.

ALIGNMENT OF INSTANT SEQ ID NO:5 WITH X76165
RESULT 1
X76165
LOCUS       X76165                  1784 bp    mRNA    linear   PLN 02-SEP-1994
DEFINITION  C.annuum mRNA for capsanthin/capsorubin synthase.
ACCESSION   X76165
VERSION     X76165.1
KEYWORDS    capsanthin/capsorubin synthase.
SOURCE      Capsicum annuum
  ORGANISM  Capsicum annuum

            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Capsiceae; Capsicum.
REFERENCE   1  (bases 1 to 1784)
  AUTHORS   Bouvier,F., Hugueney,P., d'Harlingue,A., Kuntz,M. and Camara,B.
  TITLE     Xanthophyll biosynthesis in chromoplasts: isolation and molecular
            cloning of an enzyme catalyzing the conversion of
            5,6-epoxycarotenoid into ketocarotenoid
  JOURNAL   Plant J. 6 (1), 45-54 (1994)
   PUBMED   7920703
REFERENCE   2  (bases 1 to 1784)
  AUTHORS   Kuntz,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-NOV-1993) M. Kuntz, Inst de Biologie Molec. des
            Plantes/CNRS, 12 rue du General Zimmer, 67084 Strasbourg, FRANCE
FEATURES             Location/Qualifiers
     source          1..1784
                     /organism="Capsicum annuum"
                     /mol_type="mRNA"
                     /cultivar="Lamuyo"
                     /db_xref="taxon:4072"
                     /dev_stage="ripening fruits"
     CDS             67..1563
                     /codon_start=1
                     /product="capsanthin/capsorubin sythase"
                     /protein_id="CAA53759.1"
                     /db_xref="GOA:Q42435"
                     /db_xref="InterPro:IPR008671"
                     /db_xref="InterPro:IPR010108"
                     /db_xref="UniProtKB/Swiss-Prot:Q42435"
                     /translation="METLLKPFPSPLLSIPTPNMYSFKHNSTFPNPTKQKDSRKFHYR
                     NKSSTHFCSFLDLAPTSKPESLDVNISWVDTDLDGAEFDVIIIGTGPAGLRLAEQVSK
                     YGIKVCCVDPSPLSMWPNNYGVWVDEFEKLGLEDCLDHKWPVSCVHISDHKTKYLDRP
                     YGRVSRKKLKLKLLNSCVENRVKFYKAKVLKVKHEEFESSIVCDDGRKISGSLIVDAS
                     GYASDFIEYDKPRNHGYQVAHGILAEVDNHPFDLDKMMLMDWRDSHLGNEPYLRVKNT
                     KEPTFLYAMPFDRNLVFLEETSLVSRPMLSYMEVKRRMVARLRHLGIKVRSVLEEEKC
                     VITMGGPLPRIPQNVMAIGGTSGIVHPSSGYMVARSMALAPVLAEAIVESLGSTRMIR
                     GSQLYHRVWNGLWPSDRRRVRECYCFGMETLLKLDLEGTRRLFDAFFDVDPKYWHGFL
                     SSRLSVKELAVLSLYLFGHASNLARLDIVTKCTVPLVKLLGNLAIESL"

  Query Match             97.6%;  Score 132.8;  DB 692;  Length 1784;
  Best Local Similarity   98.5%;  
  Matches  134;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 TCTAGCAATAGAGAGCCTTTGAATTAATATGATAGTTTTGAAGCACTGCTTTCATTTTAA 60
              |||||||||||||||||||||||||||||||||||||||||||||||| |||||||||||
Db       1542 TCTAGCAATAGAGAGCCTTTGAATTAATATGATAGTTTTGAAGCACTGTTTTCATTTTAA 1601

Qy         61 TTTCTTAGGTTATTTTCATCTTTTATCAATGCAAAAGTGAAACAAAAGCTATACACATTG 120
              |||||||||||||||||||||||| |||||||||||||||||||||||||||||||||||
Db       1602 TTTCTTAGGTTATTTTCATCTTTTCTCAATGCAAAAGTGAAACAAAAGCTATACACATTG 1661

Qy        121 TCATCGTTGTTCAAAC 136
              ||||||||||||||||
Db       1662 TCATCGTTGTTCAAAC 1677

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 61-69 and 71-76 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
	Claim 61 recites a method of vegetatively propagating a chimeric pepper plant that produces pepper fruit having yellow and red striped color, wherein the chimeric pepper plant comprises a first allele at a Capsanthin-Capsorubin Synthase (CCS) locus and comprises SEQ ID NO:4, and a second allele at the CCS locus that comprises SEQ ID NO:5, which comprises screening plant material from the chimeric pepper plant, selecting plant material based upon the results of the screening, and vegetatively propagating the selected plant material to asexually reproduce a chimeric pepper plant that produces pepper fruit having yellow and red striped color. However, the claim does not require that the plant material is screened and selected for any particular genotype (e.g., allele that is associated with the recited phenotype). There is no nexus between the genotype recited in the preamble, and the asexually reproduced chimeric pepper plant. What (property/structure/function/genotype/phenotype) is the plant material screened for and selected? Is that screening step related to CCS and to SEQ ID NOs:4-5 or not? Should the screened plant material be heterozygous or homozygous; or is that irrelevant? Furthermore, 
	In the interest of compact prosecution, the claims are nonetheless examined. The claims are interpreted to require the step of screening the pepper plant material for the presence of a first allele at a CCS locus that comprises SEQ ID NO:4, and for a second allele at the CCS locus that comprises SEQ ID NO:5, and then selecting plant material based on the presence of these two alleles; which plant material is then used for vegetative propagation and asexual reproduction of a chimeric pepper plant that produces fruit having yellow and red striped color.   

Summary
Claims 61-76 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a method of vegetatively propagating a chimeric pepper plant that produces pepper fruit having yellow and red striped color, wherein the chimeric pepper plant comprises a first allele at a Capsanthin-Capsorubin Synthase (CCS) locus and comprises SEQ ID NO:4, and a second allele at the CCS locus that comprises SEQ ID NO:5, which comprises screening plant material from the chimeric pepper plant, selecting plant material based upon the results of the screening, and vegetatively propagating the selected plant material to asexually reproduce a chimeric pepper plant that produces pepper fruit having yellow and red striped color; in view of the unpredictability inherent in the claimed compositions and processes as discussed above. See
Claim 70 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s). 
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663